Gilbert, J.
Enoch M. Lake, by will, devised his real and personal property to his wife, Susannah, during her life or widowhood only, and then provided that after the death or marriage of the life-tenant such property should be divided among named children. George Lake was one of the children named as remaindermen, and he survived the testator, but predeceased the life-tenant. George Lake married subsequently to the death of the testator and prior to the death of the life-tenant. No child was born to George Lake. His widow brought ejectment to recover the remainder interest of her husband in the lands of Enoch M. Lake. An administrator was appointed for the estate of George Lake, and in order to pay debts application was made to the court of ordinary for leave to sell land belonging to said estate. The order was granted, and, after due advertisement, the land (remainder interest in the estate of the father) was sold. The land was bid in by the executors of the estate of Enoch M. Lake. No order was applied for or granted by the judge of the superior court, authorizing said executors to invest the funds of the estate of Enoch M. Lake in realty. E. P. Lake, one of the executors, testified that the executors bought the land at the instance of the widow of Enoch M. Lake, that her money paid for the land, and that she said she did not want anybody but herself to have an interest in the estate. After the introduction of evidence, the court directed a verdict for the defendant, Hodges, who showed title under all-other remaindermen, acquired after the death of the life-tenant. There was no evidence of any knowledge by the defendant of the claim of Mrs. Hightower prior to the completion of his purchase of the land and the filing of the present suit. Mrs. Hightower does not claim title other than as sole heir of her husband, George Lake. The brief of plaintiff in error contains the following statement: “The substantial question to be decided being whether or not the sale by Right, administrator [of the estate of George Lake], to Lake and Coleman, as executors [of the estate of Enoch M. Lake], without an order from the judge of the superior court, extinguished the title of plaintiff as a sole heir of George Lake.” Held:
1. The interest of George Lake in the land of his father was a vested remainder, and could legally be sold for the payment of the debts of George Lake. Crossley v. Leslie; 130 Ga. 782 (5) (61 S. E. 851, 14 Ann. Cas. 703).
2. The appointment of the administrator for the estate of George Lake, the application and order for sale, and the sale of the remainder interest for the payment of debts were all regular and lawful.
3. It is contended that the executors of the estate of Enoch'M. Lake, without an order of the superior court, could not become the purchasers at the sale mentioned above. The evidence-is uneontradieted that the purchase-price of the land at such sale was paid from the individual funds *640of Susannah Lake, life-tenant anil widow of Enoch M. Lake. Moreover, the estate of George Lake received the full purchase-price of his vested-remainder interest, which money was paid on the debts of his estate; and even if the executors of the estate of Enoch M. Lake exceeded their legal authority, such act did not injure the plaintiff and she can not complain.
No. 6573.
July 12, 1928.
T. E. Hightower and 8. P. New, for plaintiff.
(?. H. Willimis, M. II. Blaclcshear, and A. 8. Bradley, for defendant.
4. The amendatory grounds of the motion do not show error.
5. The evidence demanded a verdict for the defendant.

Judgment affirmed.


All the Justices concur.